Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restriction

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 17-31, drawn to chemically-locked bispecific antibodies and compositions thereof, classified in C07K 18/00+.
II. Claim 32, drawn to methods of using the compounds of Group I, classified in A61K 39/00+.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the bispecific antibodies can be used as diagnostics in addition to therapeutics.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of theirdifferent classification; 
 
(c) the inventions require a different field of search (for example, searchingdifferent classes/subclasses or electronic resources, or employing differentsearch queries); 
(d) the prior art applicable to one invention would not likely be applicable toanother invention; 
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C.101 and/or 35 U.S.C. 112, first paragraph. 
There is an undue search burden because searching both groups would require searching in different classes/subclasses and the inventions are likely to raise different non-prior art issues (such as rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ) first paragraph).  Thus, searching both groups together would be an undue search burden.  Additionally, searching each and every triazoyl resulting from Formulas II, IIa, III and IIIa would be undue because each compound is different.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.


Election of Species
Upon the election of either Group I or Group II, applicant must elect a species as discussed below.
This application contains claims directed to the following patentably distinct species:

a.  Formula II
b.  Formula IIa
c.  Formula III
d.  Formula IIIa 
Upon the election of any one of a-d, applicant must further elect a single species for R1 and R2 from claims 25-27.
Upon the election of any one of a-d, applicant must further elect a single species for Ra and Rb from claim 17.
Upon the election of either c or d, applicant must further elect a single species for A from claim 19.
The full chemical structure of the resulting elected species would be very helpful.

 The species are independent or distinct because each substituted triazolyl is chemically and structurally different. In addition, these species are not obvious variants of each other based on the current record.  Searching each and every compound resulting from Formulas II, IIa, III and IIIa would be an undue search burden because there are a multitude of patentably distinct structures resulting from said formulas.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  (a) the inventions have acquired a separate status in the art in view of theirdifferent classification; 
(b) the inventions have acquired a separate status in the art due to theirrecognized divergent subject matter; 
(c) the inventions require a different field of search (for example, searchingdifferent classes/subclasses or electronic resources, or employing differentsearch queries); 
(d) the prior art applicable to one invention would not likely be applicable toanother invention; 
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C.101 and/or 35 U.S.C. 112, first paragraph. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one 


Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEELA J HUFF whose telephone number is (571)272-0834.  The examiner can normally be reached on M-Th 6:30am to 4pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/Sheela J. Huff/Primary Examiner, Art Unit 1643